Dear Mr. Lewis:
This office is in receipt of your request for an opinion of the Attorney General in regard to the term of office of a member of the South Louisiana Port Commission.  You indicate on Dec. 19, 1988 the Parish President appointed Warren Landry to the South Louisiana Port Commission whose appointment became immediately effective and was to expire March 14, 1992.
You ask whether Mr. Landry's term has expired under R.S.34:2471(6) so that the Parish President can appoint a new member to the Commission.
R.S. 2471(6) provides as follows:
     The terms of all commissioners shall be concurrent with that of the governor in office on the effective date of this Subsection.  Thereafter, the successors of all of the commissioners shall be appointed for four-year terms.  Any subsequent vacancy on the commission for any reason shall be filled for the unexpired portion of the term in the same manner as the original appointment.  (Emphasis added.)
Atty. Gen. Op. No. 89-44 was in also regard to the term of office of the South Louisiana Port Commission, and this office observed that a vacancy existed because the terms of members expired on "March 14, 1988" when a new governor was inaugurated, but the person holding the office would continue to serve until the new appointee was confirmed.  Obviously, the date of March 14, 1992 was used in the present appointment as the projected date on which the term would expire as being four years from the commencement of the term as reflected in the cited opinion.  The term by statute is to be for four years, and any subsequent vacancy would be "for the unexpired portion of the term in the same manner as the original appointment".
Consequently, we must conclude since the appointments under R.S.34:2471 are for four years terms that commenced on March 24, 1988, the terms all expired on March 24, 1992.  It follows that while Mr. Landry was not appointed until December 19, 1988 the term he filled had commenced on March 24, 1988.  Accordingly, his term expired on March 24, 1992.
Although the term has expired, Mr. Landry should continue to serve until a new member is named in accordance with R.S.34:2471.  Therein it is provided that the respective parish president of each parish within the territorial jurisdiction of the commission shall appoint a resident of the parish with the concurrence of two-thirds of the parish council from the nominees submitted to him by the specified organizations listed in the statute.  That person will then serve for the remainder of the present term that commenced on March 24, 1992.
We hope this sufficiently answers your question, but if we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR/1996f